FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ARMANDO DOMINGUEZ-                          No. 09-71197
GARCIA,
                                                 Agency No. A079-268-262
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Jose Armando Dominguez-Garcia, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion, Ordonez v. INS, 345 F.3d 777, 782 (9th

Cir. 2003), and deny the petition for review.

      The BIA did not abuse its discretion in denying Petitioner’s motion to

reopen on the ground that he failed to establish prima facie eligibility for

cancellation of removal. See id. at 785 (prima facie eligibility is demonstrated by

showing a reasonable likelihood that the statutory requirements for relief have been

satisfied); 8 U.S.C. § 1229b(b)(1)(B). The immigration judge found Petitioner

lacked good moral character in its underlying decision, and he did not challenge

that finding either in his initial appeal to the BIA or in his later motion to reopen.

      PETITION FOR REVIEW DENIED.




                                            2                                     09-71197